Citation Nr: 0717401	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1965 until May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The issue on appeal was previously denied by the Board in a 
February 2005  decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2006 Order, the Court vacated the 
February 2005 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Order Vacating Board's Decision and Incorporating 
the Terms of this Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD. 

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Moreover, regarding the requirement of credible supporting 
evidence of a stressful event, where combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91 (1993).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  Further, an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Regarding the veteran's contended stressors, he reported that 
his station in Fulda, Germany, was attacked with mortar 
rounds and gunfire throughout the evening of December 31, 
1967, and into the morning of January 1, 1968.  In attempting 
to verify this stressor, the Board has reviewed the veteran's 
personnel file, as well as a report of operations of the 14th 
Armored Cavalry Regiment from October 1967 to Mqy 1969, 
written by Major General (Ret) Adrian St. John.  Regarding 
the latter document, the activities reported were general in 
nature, and did not cite specific incidents.  For this 
reason, the Board finds that efforts should be undertaken to 
obtain official unit histories, which may corroborate the 
event in question.

The veteran reported additional stressors, described in 
detail at his July 2004 hearing before the undersigned.  For 
example, he explained that he was affected by an incident in 
which a U. S. helicopter was forced to the ground by a German 
helicopter at the border.  This occurred right in front of 
his squadron's observation post.  He also described an 
occasion in which a German fighter jet crossed the border and 
appeared on course to crash into the observation post, rising 
at the last minute and barely clearing the treetops.  Both of 
these events occurred in September 1967.  

Because the incidents involving the helicopter and the 
fighter jet did not result in casualties or property damage, 
it is unlikely that they could be corroborated through the 
unit histories.  However, since it is deemed necessary to 
acquire those records to corroborate the mortar attacks, it 
is worthwhile to scan these documents for all alleged 
stressful events.  

If an in-service stressful event is not corroborated, then a 
grant of service connection here would not be possible, 
regardless of whether any medical records reflect a diagnosis 
of PTSD.  For this reason, the Board finds that it would be 
premature to arrive at any determinations regarding a current 
diagnosis until the necessary stressor development has been 
completed.


Accordingly, the case is REMANDED for the following action:

1.  A summary of the veteran's stressor 
statements, including as reported at his 
July 2004 hearing, should be prepared for 
submission to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.  Along with such summary, a 
copy of the veteran's DD 214, and all 
relevant service information should be 
sent, and the JSRRC should be requested 
to attempt to verify the veteran's claims 
of stressful events.  In so doing, unit 
records for Troop A, 1st Squadron, 14th 
Armored Cavalry Regiment from 1967 
through 1968 should be obtained.  

2. Regardless of whether the veteran 
submits any additional evidence as to in- 
service stressors, prepare a report 
detailing the nature of any stressor that 
it has determined is established by the 
record.  If no stressor has been 
verified, state this in the report.  This 
report is then to be added to the claims 
folder.

3.  If and only if a stressor event is 
verified, then a VA psychiatric 
examination should be scheduled.  The VA 
examiner should state whether, based on 
the corroboration of an in-service 
stressful event, the veteran has a 
diagnosis of PTSD that conforms to the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) 
based on a military stressor.  If so, the 
examiner should identify the verified 
stressor which serves as the basis for 
the PTSD diagnosis.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




